DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statements filed in this application have been received and considered.

Claim Interpretation
	Claim 1 recites a method for treating fatty liver, comprising administering a superoxide dismutase composition to a patient. Claims 2-4 and 10-11 recite further limitations of the fatty liver recited in the preamble of claim 1. MPEP § 2111.02 (II) states the following: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” The claims do not require that the patient 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application EP 2428217 filed by Vicentini, published 03/14/2012, et al., Extremophiles 15: 221-226 (2011), as evidenced by UniProt, https://www.uniprot.org/uniprot/?query=*&fil=organism%3a%22Thermus+thermophilus+(strain+ATCC+BAA-163+%2f+DSM+7039+%2f+HB27)+%5b262724%5d%22+AND+proteome%3aup000000592&offset=1500&sort=protein_names&desc=no&columns=id%2centry+name%2creviewed%2cprotein+names%2cgenes%2corganism%2clength, accessed 01/12/2022.

Vicentini teaches the treatment of hepatic steatosis by the administration of a composition comprising superoxide dismutase (see entire document, including page 4, paragraph 0025, and page 2, paragraph 0009; cf. claims 1-4 and 10-11). Any enzyme in the SOD family may be used in the composition (page 4, paragraph 0038). The composition may be administered orally in the form of a tablet or capsule and may contain pharmaceutically acceptable carriers, excipients, or diluents (page 5, paragraphs 0051-0053; cf. claims 5, 7-9, and 12-20).

However, Vicentini does not teach that the superoxide dismutase is a manganese superoxide dismutase from Thermus thermophilus HB27.

Liu teaches a hyperthermostable manganese superoxide dismutase enzyme from Thermus thermophilus HB27 (see entire document, including page 222, left column, paragraph 2; cf. claim 1; the Examiner notes that the instant specification indicates that the superoxide dismutase of SEQ ID NO.: 4 is from T. thermophilus HB27 [specification as filed, page 4, line 30], and UniProt indicates that there is only one T. thermophilus HB27 [see page 16 of the attached UniProt document]; as such, the SOD enzyme of Liu is the enzyme of SEQ ID NO.: 4 as instantly recited). The T. thermophilus HB27 SOD is the most thermostable SOD so far isolated from fungi (page 224, right column, paragraph 2).

While Vicentini does not teach that the superoxide dismutase administered to patients for the treatment of hepatic steatosis is the manganese superoxide dismutase from Thermus thermophilus HB27, it would have been obvious to one of ordinary skill in the art to include the MnSOD from T. thermophilus HB27 in the composition of Vicentini because Vicentini teaches that any superoxide dismutase enzyme can be used in the composition. In addition, Liu teaches that the MnSOD from T. thermophilus HB27 is highly stable. One of ordinary skill in the art would have a reasonable expectation that administering the MnSOD of Liu in the composition of Vicentini would successfully result in the more stable provision of SOD activity to the patient and in the treatment of steatosis in the patient.
Therefore, claims 1-5 and 7-20 are rendered obvious by Vicentini in view of Liu, as evidenced by UniProt, and are rejected under 35 U.S.C. 103.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2013/0058993 filed by Ruoslahti et al., published 03/07/2013, in view of Liu et al., Extremophiles 15: 221-226 (2011), as evidenced by UniProt, https://www.uniprot.org/uniprot/?query=*&fil=organism%3a%22Thermus+thermophilus+(strain+ATCC+BAA-.

Ruoslahti teaches peptides that target and penetrate wounded tissue to enhance healing (see entire document, including page 3, paragraph 0016). The composition can comprise a superoxide dismutase (page 9, paragraph 0078; cf. claims 1-4 and 10-11). The disease treated can be non-alcoholic fatty liver disease (page 10, paragraph 0088). The preparation can be mixed with suitable carriers or excipients and administered through intravenous injection (page 45, paragraphs 0360-0366; cf. claims 5-9 and 12-20; the Examiner notes that mixing any carrier or excipient with the SOD composition would result in the dilution of the SOD in the composition, and so the carriers/excipients of Ruoslahti can be interpreted as diluents).

However, Ruoslahti does not teach that the superoxide dismutase is a manganese superoxide dismutase from Thermus thermophilus HB27.

Liu teaches a hyperthermostable manganese superoxide dismutase enzyme from Thermus thermophilus HB27 (see entire document, including page 222, left column, paragraph 2; cf. claim 1; the Examiner notes that the instant specification indicates that the superoxide dismutase of SEQ ID NO.: 4 is from T. thermophilus HB27 [specification as filed, page 4, line 30], and UniProt indicates that there is only one superoxide dismutase in the genome of T. thermophilus HB27 [see page 16 of the T. thermophilus HB27 SOD is the most thermostable SOD so far isolated from fungi (page 224, right column, paragraph 2).

While Ruoslahti does not teach that the superoxide dismutase administered to patients for the treatment of non-alcoholic fatty liver disease is the manganese superoxide dismutase from Thermus thermophilus HB27, it would have been obvious to one of ordinary skill in the art to include the MnSOD from T. thermophilus HB27 in the composition of Ruoslahti because Liu teaches that the MnSOD from T. thermophilus HB27 is highly stable. One of ordinary skill in the art would have a reasonable expectation that administering the MnSOD of Liu in the composition of Ruoslahti would successfully result in the more stable provision of SOD activity to the patient and in the treatment of non-alcoholic fatty liver disease in the patient.
Therefore, claims 1-20 are rendered obvious by Ruoslahti in view of Liu, as evidenced by UniProt, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/12/2022